Citation Nr: 0713011	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

At the September 2006 Board hearing, the veteran testified 
that he had received treatment at Riverside County Hospital 
in 1980.  The Board observes that records from this facility 
are not of record, and have not been requested.  Thus, an 
attempt should be made to obtain and associate with the 
claims file records from this facility

Additionally, in correspondence dated in May 2004, the 
veteran stated that he had been treated at Baptist Hospital 
since 2002.  In this regard, the correspondence appeared to 
be an attempt by the veteran to convey authorization to VA to 
obtain records from this facility.  However, the RO did not 
attempt to obtain these records.  

In correspondence dated in September 2005, the veteran 
attempted to authorize VA to obtain records from Baptist 
Medical System.  In an October 2005 letter, the RO 
acknowledged receiving an authorization form for Baptist 
Medical System but asked the veteran to complete a VA Form 
21-4142, Authorization and Consent to Release Information.  
The veteran did not respond.  

Although the veteran did not respond to the above request, 
given his two attempts to authorize the release of the 
records, the Board finds that another attempt to obtain the 
above records should be made.  In this regard, the Board 
observes that the proper name of the above is Baptist Health 
System.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The Board 
notes the veteran is treated at the North Little Rock, VA 
medical facility.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for a 
psychiatric disorder since service.  After 
securing the necessary release, attempt to 
obtain and associate with the claims file 
records from Baptist Health System dated 
since 2002 and Riverside County Hospital 
dated since 1980, and any other relevant 
records identified by the veteran.  Also, 
obtain any ongoing medical records from 
the VA medical facility in North Little 
Rock.

2.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


